DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102, 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-22 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Pat. No. 9,506,486 to Stieler.
Steiler ‘486 teaches limitations for a “work apparatus comprising: a work tool” – chainsaw including as shown in Fig 4 for example, “a housing part” – 50, “a stud bolt” – 60, “threadably engaged in said housing part for 5attaching said work tool thereon” – as shown in Fig 5 for example, “said stud bolt extending along an axial direction” – as shown, “said stud bolt defining a first section” – including portion threaded into 50, “and a second section extending in said axial direction with said axial direction running in a direction from said first section to said second 10section” – including portion threaded into 10,20, “said housing part having a receptacle provided therein” – the space receiving 60
, “said first section of said stud bolt being mounted at least partially in said receptacle and said second section extending upwardly in said axial direction out from said housing part” – as shown, “15said receptacle defining an inner thread” – as shown and described, “said first section of said stud bolt having a first lower portion defining an outer thread threadably engaging said inner thread of said receptacle for transmitting longitudinal forces (L)” – as shown and described, “s20aid outer thread and said inner thread conjointly defining a threaded connection” – as shown, “said first section of said stud bolt having a second lower portion defining a support region for transmitting transverse forces (Q) to said housing part” – one of ordinary skill in the art would recognize that the upper cylindrical portion of 60 which is also embedded in the receptacle portion of 50 inherently transmits forces transverse to the bolt emanating from 70 for example to the housing due to the geometry and lack of tolerance arrangement disclosed.  Although transverse force is not explicitly discussed by the Steiler ‘486 reference, it would have been obvious if not inherent to provide the cylindrical portion shown by Steiler ‘486 or other shape such as an analogous-located conical portion as disclosed by Ampferer to provide functionality of ‘to transmit transverse force’ as well known in the art as discussed by Ampferer ‘898 for example, i.e.,  “The threaded stud bolt 25 is supported by means of a conically shaped neck 27 at a corresponding chamfering 28 of the cylinder crankcase 2, whereby forces acting on the threaded portion 23 are appropriately braced.” , “25said support region being braced at least indirectly on said receptacle” – as discussed above with respect to functionality of being capable to transmit transverse forces, “and, said support region being arranged in said axial direction at a distance (al) to said threaded connection” – as shown.
As regards claim 2, reference teaches further limitation of “said support region of said stud bolt is disposed at a distance to said outer thread of said stud bolt” – as shown and as discussed herein above with respect to the cylindrical portion of the prior art stud located above the threaded portion, or a conical shape located at the same axial location as disclosed herein above with respect to the proposed modification in view of  Ampfer ‘898 as relied on. 
As regards claim 3, reference teaches further limitation of “a thickening arranged in said second lower portion of said first section with said thickening having a diameter (d2) measured perpendicularly to said axial direction; said diameter (d2) being 5greater than a nominal diameter (dl) of said outer thread; and, said support region being part of said thickening” – as shown and as discussed herein above with respect to the cylindrical portion of the prior art stud located above the threaded portion, or a conical shape located at the same axial location as disclosed herein above with respect to the proposed modification in view of  Ampfer ‘898 as relied on. 
As regards claim 4, reference teaches further limitation of “said diameter (d2) of said thickening in said support region continuously increases in said axial direction” – as discussed herein above with respect to the proposed modification in view of Ampfer ‘898 as relied on to include a conical shape (instead of cylindrical) located at the same axial location as the illustrated cylindrical portion above the portion threaded into 50 herein above with respect to the proposed modification in view of  Ampfer ‘898 as relied on.
As regards claim 5, reference teaches further limitation of “said thickening is conical” – as discussed herein above with respect to the proposed modification in view of Ampfer ‘898 as relied on to include a conical shape (instead of cylindrical) located at the same axial location as the illustrated cylindrical portion above the portion threaded into 50 herein above with respect to the proposed modification in view of  Ampfer ‘898. 
As regards claim 6, reference teaches further limitation of “said thickening is convexly curved” – inherent to the cylindrical (and conical) shape when considered in plan view, i.e., looking at the shape from an axial perspective. 
As regards claim 7, the prior art relied on doesn’t explicitly discuss further limitation of “said distance (al) between said threaded connection and said support region is at least 10% of a nominal diameter (dl) of said outer thread of said second lower portion”, Steiler ‘486 illustrates a small unthreaded distance between the cylindrical portion and the beginning of the threaded portion about 10%, and Ampfrer ‘898 as relied on illustrates a similar unthreaded portion greater than 10%, but neither reference explicitly discuss the unthreaded portion.  It would however have been an obvious design choice or engineering expedient to provide the unthreaded portion to be at least 10% as a manufacturing expedient recognizing the difficulty of forming quality thread right up to a shoulder that is inherent to many methods of manufacture and wherein such modification would not otherwise affect function of the arrangement. 
As regards claim 8, the prior art relied on doesn’t explicitly discuss further limitation of “said distance (al) between said threaded connection and said support region is at least 20% of a nominal diameter (dl) of said outer thread of said 29second lower portion”, Steiler ‘486 illustrates a small unthreaded distance between the cylindrical portion and the beginning of the threaded portion about 10%, and Ampfrer ‘898 as relied on illustrates a similar unthreaded portion about 20%, but neither reference explicitly discuss the unthreaded portion.  It would however have been an obvious design choice or engineering expedient to provide the unthreaded portion to be at least 20% as a manufacturing expedient recognizing the difficulty of forming quality thread right up to a shoulder that is inherent to many methods of manufacture and and/or to reduce the cost of manufacture by reducing produced thread wherein such modification would not otherwise affect function of the arrangement. 
As regards claim 9, the prior art relied on doesn’t explicitly discuss further limitation of “said distance (al) between said threaded connection and said support region is at least 50% of a nominal diameter (dl) of said outer thread of said second lower portion”, Steiler ‘486 illustrates a small unthreaded distance between the cylindrical portion and the beginning of the threaded portion about 10%, and Ampfrer ‘898 as relied on illustrates a similar unthreaded portion about 20%, but neither reference explicitly discuss the unthreaded portion.  It would however have been an obvious design choice or engineering expedient to provide the unthreaded portion to be at least 20% as a manufacturing expedient recognizing the difficulty of forming quality thread right up to a shoulder that is inherent to many methods of manufacture and and/or to reduce the cost of manufacture by reducing produced thread wherein such modification would not otherwise affect function of the arrangement. 
As regards claim 10, reference teaches further limitation of “said receptacle has an end facing toward said second section of said stud bolt; said receptacle has an opening section at said end; said opening section has a bearing surface for bearing against said stud bolt;  5said bearing surface is arranged at a distance (bl) to said inner thread of said receptacle; and, said distance (bl) is measured in said axial direction” – as shown and discussed herein above with respect to the unthreaded portion and the receptacle’s corresponding bearing surface and distance from the threaded portion as shown.  
As regards claim 11, the prior art relied on doesn’t explicitly discuss further limitation of “said distance (bl) between said bearing surface and said inner thread is at least 5% of a nominal diameter (dl) of said outer thread”, Steiler ‘486 illustrates a small unthreaded distance between the bottom surface of the cylindrical portion and the corresponding bearing surface and the beginning of the threaded portion about 10%, and Ampfrer ‘898 as relied on illustrates a similar unthreaded portion greater than 10%, but neither reference explicitly discuss the unthreaded portion.  It would however have been an obvious design choice or engineering expedient to provide the unthreaded portion to be at least 5% as a manufacturing expedient recognizing the difficulty of forming quality thread right up to a shoulder that is inherent to many methods of manufacture and wherein such modification would not otherwise affect function of the arrangement wherein a distance between the bearing surface of the receptacle and inner thread would be at least 5%.
 As regards claim 12, as relied on, prior art teaches further limitation of “said opening section has a diameter (d3) which increases in said axial direction” – as discussed herein above with respect to the proposed modification in view of Ampfer ‘898 as relied on to include a conical shape (instead of cylindrical) located at the same axial location as the illustrated cylindrical portion above the portion that is threaded into 50 herein above. 
As regards claim 13, as relied on, prior art teaches further limitation of “said opening section is conical” – as discussed herein above with respect to the proposed modification in view of Ampfer ‘898 as relied on to include a conical shape (instead of cylindrical) located at the same axial location as the illustrated cylindrical portion above the portion that is threaded into 50 herein above.
As regards claim 14, as relied on, prior art teaches further limitation of “said opening section of said receptacle is convexly curved” – inherent to the cylindrical (and conical) shape when considered in plan view, i.e., looking at the shape from an axial perspective.
As regards claim 15, as relied on, prior art teaches further limitation of “said opening section of said receptacle, in said axial direction, is delimited by an 30upper edge and said opening section, in a direction opposite to said axial direction, is delimited by a lower edge; and, said 5support region, in said axial direction, is spaced from said upper edge and from said lower edge” – as shown.  
As regards claim 16, as relied on, prior art teaches further limitation of “said second section of said stud bolt has an end facing toward said first section of said stud bolt; and, said second section has a third lower portion at said end thereof and said third lower portion has a 5collar for said work tool” – the portion of stud adjacent and extending through the guide bar 70 as shown and described by steiler ‘486 as relied on.  
As regards claim 17, as relied on, prior art teaches further limitation of “said second section of said stud bolt has a fourth lower portion having a tensioning thread for threadably engaging a nut” – receiving 10,20 as shown. 
As regards claim 18, as relied on, prior art teaches further limitation of “said stud bolt is exchangeable” – one of ordinary skill in the art would recognize the prior art stud bolt is inherently capable to be exchanged by virtue of its threaded connection allowing for removal and installation as well known in the art. 
As regards claim 19, although the prior art as relied on doesn’t explicitly discuss further limitation of “said stud bolt is made of a first material and said housing part is made of a second material different from said first material” – it would have been an obvious design choice and/or engineering expedient to form the housing and bolt from different materials in order for the parts to better perform their intended functionality according to desirable material properties and cost as well known in the art. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
As regards claim 20, although the prior art as relied on doesn’t explicitly discuss further limitation of “said first material is steel and said second material is magnesium” – it would have been an obvious design choice and/or engineering expedient to form the housing is magnesium for its lightness in weight for example, and bolt from steel for its strength in order for the parts to better perform their intended functionality according to desirable material properties and cost as well known in the art. 
As regards claim 21, as relied on, prior art teaches further limitation of “said work apparatus is a motor-drive chainsaw; said work tool is a guide bar with a saw chain arranged thereon; and, said stud bolt defines a guide element for said guide bar” – as shown and described by Steiler ‘486 as relied on.  
As regards claim 22, the prior art as relied on herein above teaches limitations for a “stud bolt” – 60, “for a work apparatus which includes a housing part” – although functionally recited as part of some environment of intended use, the reference discloses the illustrated chainsaw including housing part 50, “and the stud bolt threadably engaging the housing part for attaching a work tool thereto” – as shown, “the stud bolt extending along an axial direction and comprising: 5said stud bolt defining a first section and a second section extending in said axial direction with said axial direction running in a direction from said first section to said second section; said housing part having a receptacle provided therein;  10said first section of said stud bolt being mounted at least partially in said receptacle and said second section extending upwardly in said axial direction out from said housing part; said receptacle defining an inner thread; said first section of said stud bolt having a first lower 15portion defining an outer thread threadably engaging said inner thread of said receptacle for transmitting longitudinal forces (L); said outer thread and said inner thread conjointly defining a threaded connection;  20said first section of said stud bolt having a second lower portion defining a support region for transmitting transverse forces (Q) to said housing part and for providing at least indirect support on said receptacle; and, said stud bolt being so configured that when establishing 25said threaded connection, said support region is arranged in said axial direction at a distance (al) to said threaded connection” – as shown, described, and otherwise pointed out and discussed in greater detail herein above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 4,223.585 discloses similar stud bolt as now claimed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677


/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677